         Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JEROME CORSI,
Plaintiff,

           v.

ROBERT MUELLER, et al                           Civil Action No. 1:18-cv-02885
Defendants
                                                ORAL ARGUMENT REQUESTED




  PLAINTIFF’S REPLY TO DEFENDANT ROBERT MUELLER’S OPPOSITION TO
       MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

       Plaintiff Dr. Jerome Corsi (“Plaintiff Corsi”) submits the following in opposition to

Defendant Robert S. Mueller’s Opposition to Motion for Leave to File Second Amended

Complaint, filed in his individual capacity.

Dated: July 5, 2019                              Respectfully submitted,

                                                 /s/ Larry Klayman
                                                 Larry Klayman, Esq.
                                                 KLAYMAN LAW GROUP, P.A.
                                                 2020 Pennsylvania Avenue N.W.
                                                 Suite 800
                                                 Washington, D.C. 20006
                                                 (310) 595-0800
                                                 leklayman@gmail.com
            Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 2 of 18



                                                  TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1
LEGAL STANDARD ......................................................................................................................2
     Standard for Amendment ...........................................................................................................2
     Standard Under Rule 12 ............................................................................................................3
LEGAL ARGUMENT .....................................................................................................................4
     There is No New Bivens Context Being Raised ........................................................................4
     No Special Factors Exist to Warrant the Exclusion of Plaintiff Corsi’s Claim .........................8
     Immunity Does Not Apply ........................................................................................................9
          There is no Absolute Immunity for Prosecutorial Misconduct ............................................9
          There is no Qualified Immunity .........................................................................................11
CONCLUSION ..............................................................................................................................13
             Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 3 of 18



                                                TABLE OF AUTHORITIES

Cases
Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009) ........................................................................................3
Bagola v. Kindt, 131 F.3d 632 (7th Cir. 1997) ................................................................................4
Bantam Books, Inc. v. Sullivan, 372 U.S. 58 (1963).....................................................................12
Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971) ........................................ 4-8
Brown v. Nationsbank Corp., 188 F.3d 579 (5th Cir. 1999)............................................................4
Buckley v. Fitzsimmons, 509 U.S. 259 (1993) .................................................................................9
Butz v. Economou, 438 U.S. 478 (1978) ..........................................................................................4
Copeland Motor Co. v. General Motors Corp., 199 F.2d 566 (5th Cir. 1952)................................3
Davis v. Liberty Mut. Ins. Co., 871 F.2d 1134 (D.C. Cir. 1989) .....................................................2
Evans v. Fogarty, 241 F. App'x 542 (10th Cir. 2007) ...................................................................12
Fields v. Wharrie, 740 F.3d 1107 (7th Cir. 2014) .....................................................................9, 10
Foman v. Davis, 371 U.S. 178 (1962) .........................................................................................2, 3
Gordon v. United States Capitol Police, 778 F.3d 158 (D.C. Cir. 2015) ........................................3
Hartman v. Moore, 547 U.S. 250 (2006) .....................................................................................5, 6
Haynesworth v. Miller, 261 U.S. App. D.C. 66 (1987) ...............................................................5, 6
In re Vitamins Antitrust Litigation, 217 F.R.D. 30 (D.D.C. 2003) .................................................2
Jarita Mesa Livestock Grazing Ass'n v. United States Forest Serv., 921 F. Supp. 2d 1137
(D.N.M. 2013)................................................................................................................................12
NAACP v. Ala. Ex rel. Patterson, 357 U.S. 449 (1958)...................................................................5
Navab-Safavi v. Broadcasting Board of Governors, 08-cv-1125 (D.D.C) ......................................6
Trulock v. Freeh, 275 F.3d 391 (4th Cir. 2001) ...............................................................................6
United States v. Jones, 132 S. Ct. 945 (2012)..................................................................................5
United States. v. Lee, 106 U.S. 196 (1882) ......................................................................................4
Ziglar v. Abbasi, 137 S. Ct. 1843 (2017) .........................................................................................7

Statutes
Fed. R. Civ. P. 8(a)(2) ......................................................................................................................3
Fed. R. Civ. P. 15(a) ........................................................................................................................3
Fed. R. Civ. P. 15(b)(2)....................................................................................................................3
Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 4 of 18
         Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 5 of 18



                                  MEMORANDUM OF LAW

I.     INTRODUCTION

       Defendant Mueller attempted to illegally and unconstitutionally abuse his authority in an

attempt to steer the result of his Russian collusion investigation into a result that he and his co-

Defendants deem favorable – namely the demise of the presidency of Donald Trump. Defendant

Mueller and his staff have done so by trying to suborn perjury from Plaintiff Corsi. “Defendant

Mueller has threatened to indict Plaintiff Corsi and effectively put him in federal prison for the

rest of his life unless Plaintiff Corsi would provide the false sworn testimony under oath that they

demanded, even after being informed that the testimony desired would be false.” Second

Amended Complaint (“SAC” ¶ 22. “As just one example, Defendant Mueller and his

prosecutorial staff have demanded that Plaintiff Corsi falsely testify under oath that he acted as a

liaison between Roger Stone and Wikileaks leader Julian Assange concerning the public release

of emails obtained from the DNC’s servers.” SAC ¶ 23.

       In doing so, Defendant Mueller further violated Plaintiff Corsi’s constitutional First

Amendment rights. Plaintiff Corsi exercised his First Amendment right by (1) speculating with

regards to Wikileaks and (2) choosing to testify and give a truthful account of of what happened

with regard to the Russian collusion investigation to the best of his personal knowledge and

belief. However, Defendant Mueller retaliated against Plaintiff Corsi by “threate[ing] to indict

Plaintiff Corsi and effectively put him in federal prison for the rest of his life unless Plaintiff

Corsi would provide the false sworn testimony under oath that they demanded, even after being

informed that the testimony desired would be false.” SAC ¶ 22. Thus, because Plaintiff Corsi

chose to exercise his First Amendment (and moral) right to give a truthful account of the events




                                                 1
         Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 6 of 18



of the Russian collusion investigation, Defendant Mueller has chosen to retaliate against him by

threatening indictment.

       It is clear that this is not was Defendant Mueller and his staff were appointed to do and he

thus grossly exceeded his mandate and authority with regard to Plaintiff Corsi. Despite the fact

that Defendant Mueller’s report officially found no collusion, it is telling that the investigation

took so long to complete. During this time, Defendant Mueller and his staff were engaging in the

illegal and unconstitutional behavior under the First (and Fourth) Amendments as set forth in the

SAC in order to try to achieve their goal to remove President Trump. Despite the fact that they

have failed to do so, it is respectfully incumbent upon this Court to allow this case to move

forward to discovery and to allow Plaintiff Corsi an opportunity and due process before a jury of

his peers to recover after having been severely damaged in his reputation and otherwise by the

Defendant Mueller and his co-Defendants, but also as a deterrent to future unconstitutional and

illegal conduct.

II.    LEGAL STANDARD

       A.      Standard for Amendment

       FRCP Rule 15(a) provides that leave to amend shall be freely given when justice

requires. “Leave to amend a complaint should be freely given in the absence of undue delay, bad

faith, undue prejudice to the opposing party, repeated failure to cure deficiencies, or futility.”

Richardson v. United States, 193 F.3d 545, 548-49 (D.C. Cir. 1999). The U.S. Supreme Court

has declared that “this mandate is to be heeded.” Foman v. Davis, 371 U.S. 178, 182 (1962);

Davis v. Liberty Mut. Ins. Co., 871 F.2d 1134, 1136 (D.C. Cir. 1989). Thus, the burden is on the

opposing party to show that there is reason to deny leave. In re Vitamins Antitrust Litigation, 217

F.R.D. 30, 32 (D.D.C. 2003). The U.S. Supreme Court explained that “if the underlying facts or




                                                 2
          Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 7 of 18



circumstances relied upon by a plaintiff may be a proper source of relief, he ought to be afforded

an opportunity to test his claim on the merits.” Foman, 371 at 182. A plaintiff may even amend a

complaint during or after trial, if justice so requires. “A party may move – at any time, even after

judgment – to amend the pleadings to conform them to the evidence and to raise an unpleaded

issue. But failure to amend does not affect the result of the trial of that issue.” Fed. R. Civ. P.

15(b)(2). Indeed, “cases should, as far as possible, be determined on their merits and not on

technicalities . . .” Copeland Motor Co. v. General Motors Corp., 199 F.2d 566, 567-68 (5th Cir.

1952).

         B.     Standard Under Rule 12

         Fed. R. Civ. P. 8(a)(2) states that a pleading need only include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” When reviewing a Fed. R.

Civ. P. 12(b)(6) motion to dismiss, the court must “accept the complaint's allegations as true and

draw all reasonable inferences in favor of the non-moving party.” Gordon v. United States

Capitol Police, 778 F.3d 158, 163-164 (D.C. Cir. 2015).

         A complaint “does not require detailed factual allegations.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (U.S. 2009) (internal quotations omitted). To survive a motion to dismiss, a complaint

need only “contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Id. (internal quotations omitted). As such, a motion to dismiss at this stage

must be decided solely on what Plaintiffs have plead in their complaint, taken as true, and not

upon any factual “contradictions” that Defendants have improperly and prematurely attempted to

insert. Involving such weighing of fact would take the standards of pleading to new heights not

contemplated before by any Court.

///




                                                  3
         Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 8 of 18



III.    LEGAL ARGUMENT

        A.      There is No New Bivens Context Being Raised

        Bivens actions were designed to prevent government officials from abusing their power

or employing their power as an instrument of oppression. Brown v. Nationsbank Corp., 188 F.3d

579, 591 (5th Cir. 1999). The constant under our U.S. Constitution is that “[n]o man in this

country is so high that he is above the law. All the officers of the government, from the highest

to the lowest, are creatures of the law and are bound to obey it.” United States. v. Lee, 106 U.S.

196, 220 (1882). In the U.S. Constitution, “We the People” showed this world a new way to

govern and created a “system of jurisprudence [that] rests on the assumption that all individuals,

whatever their position in government, are subject to federal law.” Butz v. Economou, 438 U.S.

478, 506 (1978). Bivens provides a remedy when federal officials violate citizens’ constitutional

rights by allowing such citizens to recover damages from those officials in their individual

capacities.1 Id. at 590.

        In Bivens, the U.S. Supreme Court held that a plaintiff could recover money damages for

violations of the Fourth Amendment committed by federal agents. Bivens, 403 U.S. at 397; see

also Bagola v. Kindt, 131 F.3d 632, 637 (7th Cir. 1997). Courts have also recognized that a

Bivens remedy extends beyond Fourth Amendment violations and encompasses other

constitutional rights. Butz, 438 U.S. at 478.

        Defendant Mueller erroneously and disingenuously asserts that Plaintiff Corsi’s claim for

First Amendment Retaliation under Bivens raises a new context. This is not true. The First


1 “Where federally protected rights have been invaded, it has been the rule from the beginning
that courts will be alert to adjust their remedies so as to grant the necessary relief.” Bivens, 403
U.S. at 392, 395; see also Davis v. Passman, 442 U.S. 228, 245, 246-47 (1979) (personal liability
for violations of the Fifth Amendment’s Equal Protection Clause because plaintiff’s
constitutional rights were violated and she had no effective means to enforce those rights other
than Bivens).


                                                 4
         Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 9 of 18



Amendment states: “Congress shall make no law respecting an establishment of religion, or

prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press; or the

right of the people peaceably to assemble, and to petition the Government for a redress of

grievances.” U.S. Const. amend. I. The U.S. Supreme Court has long recognized that

government investigative activities, including communications surveillance, endanger these

freedoms. See, e.g., NAACP v. Ala. Ex rel. Patterson, 357 U.S. 449, 466 (1958). This was the

basis for the Court’s landmark ruling in NAACP v. Alabama, which struck down a state order for

the NAACP to disclose its membership lists. Id. As the Court explained: “This Court has

recognized the vital relationship between freedom to associate and privacy in one’s associations .

. . Inviolability of privacy in group association may in many circumstances be indispensable to

preservation of freedom of association, particularly where a group espouses dissident beliefs.”

Id. at 462; see also United States v. Jones, 132 S. Ct. 945, 956 (2012) (“Awareness that the

government may be watching chills associational and expressive freedoms.”).

       “Official reprisal for protected speech ‘offends the Constitution [because] it threatens to

inhibit exercise of the protected right,’ Crawford-El v. Britton, 523 U.S. 574, 588, n. 10, 118 S.

Ct. 1584, 140 L. Ed. 2d 759 (1998), and the law is settled that as a general matter the First

Amendment prohibits government officials from subjecting an individual to retaliatory actions,

including criminal prosecutions, for speaking out….” Hartman v. Moore, 547 U.S. 250, 256

(2006). “Some official actions adverse to such a speaker might well be unexceptionable if taken

on other grounds, but when nonretaliatory grounds are in fact insufficient to provoke the adverse

consequences, we have held that retaliation is subject to recovery as the but-for cause of official

action offending the Constitution.” Id. “When the vengeful officer is federal, he is subject to an

action for damages on the authority of Bivens.” Id. As such, the Supreme Court has expressly




                                                5
        Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 10 of 18



recognized the viability of First Amendment retaliation Bivens claims. See also Haynesworth v.

Miller, 261 U.S. App. D.C. 66, 820 F.2d 1245 (1987) (overruled in part by Hartman with regards

to requiring evidence of lack of probable cause in Bivens retaliatory prosecution suits).

       Crucially, this Court itself previously allowed for a First Amendment retaliation Bivens

claim to proceed past the motion to dismiss stage in Navab-Safavi v. Broadcasting Board of

Governors, 08-cv-1125 (D.D.C). In doing so, this Court reasoned:

       In recent years, the Court has assumed without deciding that Bivens actions are
       also possible for First Amendment claims. See Hartman, 547 U.S. at 252
       (establishing pleading standards in Bivens action based on allegedly retaliatory
       prosecution for speech critical of government agency); Iqbal, 129 S. Ct. at 1948
       (assuming without deciding that Free Exercise Clause claim was actionable under
       Bivens). The D.C. Circuit has also concluded that plaintiffs could recover under
       Bivens for retaliation in violation of the First Amendment. See Haynesworth v.
       Miller, 820 F.2d 1245, 1255 (D.C. Cir. 1987) (“We agree that the [plaintiff’s]
       retaliatory prosecution constitutes an actionable First Amendment wrong
       redressable under Bivens . . . .” (footnote omitted)), overruled in part on other
       grounds by Hartman, 547 U.S. at 256; Dellums v. Powell, 566 F.2d 167, 195
       (D.C. Cir. 1977) (recognizing Bivens action for violation of First Amendment
       right to petition Congress for redress of grievances).

       Furthermore, in Trulock v. Freeh, 275 F.3d 391 (4th Cir. 2001), a landmark case that

undersigned counsel filed and argued before the U.S. Court of Appeals for the Fourth Circuit,

plaintiffs, an ex-intelligence official and his assistant, sought review of an order of the U.S.

District Court for the Eastern District of Virginia, which dismissed their action against

defendants, FBI Director Louis Freeh, his agents, and his supervisors, alleging an

unconstitutional seizure and search of their home and computer in retaliation for the official’s

published criticism of the FBI. Id. at 397-98. The U.S. Court of Appeals for the Fourth Circuit

held that plaintiffs First Amendment claim could proceed and that the officials, including FBI

Director Freeh, were not entitled to qualified immunity because “a public official may not




                                                 6
        Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 11 of 18



misuse his power to retaliate against an individual for the exercise of a valid constitutional right.

Id. at 405. Additionally, the court ordered the case to proceed to discovery. Id.

       Defendant Mueller briefly cites Ziglar v. Abbasi, 137 S. Ct. 1843, 1854 (2017) top

support his erroneous position. Tellingly, however, the Honorable Colleen Kollar-Kotelly

(“Judge Kotelly”) of the U.S. District Court for the District of Columbia has expressly declined

to make the finding that Abbasi precludes a First Amendment retaliation claim under Bivens. In

her November 28, 2017 Memorandum Opinion in Loumiet v. United States of America, 12-cv-

1130 (D.D.C), Judge Kotelly denied the government’s motion for reconsideration of her decision

to allow a First Amendment retaliation claim to proceed under Bivens in light of the Supreme

Court’s ruling in Abbasi. The full opinion is attached hereto as Exhibit 1. Crucially, Judge

Kotelly found:

       Individual Defendants appear to make some kind of argument that Abbasi adds a
       further presumption against finding a Bivens remedy, a presumption that is
       suggested to exceed the Supreme Court’s already clear trend against such
       findings, and that is somehow independent of the “special factors” and
       “alternative, existing process” inquiries that the Supreme Court distilled in Wilkie.
       The Court is not persuaded that Abbasi should be read this way. Exhibit 1 at 7-8.

Judge Kotelly further found:

       Moreover, the Court finds unpersuasive Individual Defendants’ argument to the
       effect that, after Abbasi, a district court may no longer rely on circuit court
       precedent recognizing a Bivens cause of action in a context that has not expressly
       been recognized (or expressly rejected) by the Supreme Court….Rather, the
       Supreme Court observes simply that the “three cases—Bivens, Davis, and
       Carlson—represent the only instances in which the Court has approved of an
       implied damages remedy under the Constitution itself.” Abbasi, 137 S. Ct. at
       1855. While this Court is of the view that Abbasi should not require
       relitigating the “new context” question for every Bivens action recognized by
       circuits but not (yet) by the Supreme Court, that issue need not be decided here
       due to the Court’s assumption that this is, in fact, a new context. Exhibit 1 at 8.

       Judge Kotelly’s reasoning is sound. There is nothing in Abassi that changes the fact that

the Supreme Court has already recognized First Amendment retaliation as a viable Bivens



                                                  7
        Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 12 of 18



context. Thus, no inquiry into special factors is required and Defendants’ motion must be denied

in this regard. However, even in the event that this Court conducts a special factors analysis,

Plaintiff Corsi’s claim still must proceed.

       B.      No “Special Factors” Exist to Warrant Exclusion of Plaintiff Corsi’s Claim

       Defendant Mueller cites assertions made in his Motion to Dismiss, to which Plaintiff

Corsi has already responded in his opposition thereto. Plaintiff Corsi will not repeat these

responses in the interest of judicial economy, but suffice it to say that none of the purported

“alternative processes” provide for financial recovery against a federal official. Thus, there can

be no adequate other than Bivens in this regard.

       The only new assertion made by Defendant Muller is equally meritless. Defendant

Mueller apparently claims that Plaintiff Corsi’s Bivens claim would “impede, if not grind to a

halt, legitimate prosecutorial efforts to secure cooperation agreements or plea bargains.” ECF

No. 49 at 5. Defendant Mueller falsely asserts that “Corsi complains of ‘retaliation’ in the form

of government efforts to induce him to strike an otherwise legitimate deal, on the theory that

prosecutors ‘simply demanded too much and went too far.’”

       This assertion, however, grossly misstates the facts set forth in Plaintiff Corsi’ Second

Amended Complaint. The SAC instead alleges that Defendant Mueller suborned perjury from

Plaintiff Corsi, and when Plaintiff Corsi would not comply, threatened him with indictment:

       Based on these misrepresentations by Defendant Mueller and his leftist and
       Democrat partisan prosecutorial and ethically and legally conflicted staff,
       Defendant Mueller has threatened to indict Plaintiff Corsi and effectively put him
       in federal prison for the rest of his life unless Plaintiff Corsi would provide the
       false sworn testimony under oath that they demanded, even after being informed
       that the testimony desired would be false. As just one example, Defendant
       Mueller and his prosecutorial staff have demanded that Plaintiff Corsi falsely
       testify under oath that he acted as a liaison between Roger Stone and Wikileaks
       leader Julian Assange concerning the public release of emails obtained from the
       DNC’s servers. SAC ¶¶ 22-23.



                                                   8
        Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 13 of 18




This goes far beyond normal and proper attempts by prosecutors to obtain plea agreements. Put

another way, if the inability to suborne perjury and threaten indictment in order to do so would

prevent prosecutors from securing plea agreements, then perhaps the prosecutors who feel that

way should not be allowed to work in the criminal justice system. Thus, this “special factor” is

nothing more than a “red herring” by Defendant Mueller and as such, it must be denied as a basis

for dismissal of Plaintiff Corsi’s First Amendment retaliation claim under Bivens.

       C.      Immunity Does Not Apply

               1.     There is No Absolute Immunity for Prosecutorial Misconduct

       Defendant Mueller falsely asserts that he enjoys absolute immunity for his actions under

the purported grant of such immunity for prosecutors. However, first and foremost,

“absolute immunity is only for acts they commit within the scope of their employment

as prosecutors.” Buckley v. Fitzsimmons, 509 U.S. 259, 273–76 (1993). When the employment

duties go beyond the strictly prosecutorial to include investigation, and when they do non-

prosecutorial work they lose their absolute immunity and have only the immunity, called

“qualified,” that other investigators enjoy when engaged in such work. Id. at 275-76.

       Furthermore, even where absolutely immunity was to apply, the U.S. Court of Appeals

for the Seventh Circuit (“Seventh Circuit”) has recently issued a landmark decision scaling back

the extent of “absolute” prosecutorial/judicial immunity. Fields v. Wharrie, 740 F.3d 1107 (7th

Cir. 2014). In Fields, the Seventh Circuit found that an Illinois prosecutor, Wharrie, did not

enjoy absolute immunity when he procured testimony that he knew to be false. Id. at 1110.

Wharrie had knowingly procured false statements from a prospective witness one month before

Fields was arrested, and later served as the prosecuting attorney at Fields’ trial, where he was

ultimately convicted. Id. at 1111. Wharrie asserted absolute prosecutorial immunity for his



                                                9
        Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 14 of 18



misconduct, which he argues extended to his investigative work. Id. The Seventh Circuit,

however, did not buy Wharrie’s argument. “A prosecutor may not shield his investigative work

with the aegis of absolute immunity merely because, after a suspect is eventually arrested,

indicted, and tried, that work may be retrospectively described as 'preparation' for a

possible trial; every prosecutor might then shield himself from liability for any constitutional

wrong against innocent citizens by ensuring that they go to trial.” Id. at 1113-14 (emphasis in

original). “A prosecutor cannot retroactively immunize himself from conduct by perfecting his

wrongdoing through introducing the fabricated evidence at trial and arguing that the tort was not

completed until a time at which he had acquired absolute immunity. That would create a ‘license

to lawless conduct,’ which the Supreme Court has said that qualified immunity is not to do.” Id.

at 1114. As such, the Seventh Circuit held that Wharrie was not entitled to absolute immunity,

and indeed, not even qualified immunity. Id.

       Here, the facts alleged in Plaintiff Corsi’s SAC align squarely with the facts in Fields.

Like the prosecutor in Fields, who knew that the testimony procured was false, and therefore

there was no basis to arrest and prosecute Fields, Defendant Mueller himself also tried to

knowingly procure false testimony from Plaintiff Corsi. SAC. ¶ 22-23. Even worse that in

Fields, who apparently was simply trying to win a case, Defendant Mueller here is alleged to

have abused the criminal justice systems to “accomplish [his] designs to take down President

Trump and have him removed from office, if not criminally prosecuted.” SAC ¶ 41. Allowing

this type of conduct to occur would definitely create a “license to lawless conduct,” as

prosecutors and those supervising them would be free to abuse to justice system for their own

nefarious purposes.

//




                                               10
          Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 15 of 18



                 2.      There is No Qualified Immunity

          Defendant Mueller falsely asserts in that Plaintiff Corsi has not pled personal

participation or a First Amendment violation.

          As a threshold matter, Defendant Mueller attempts to escape liability by falsely claiming

that the SAC does not allege Defendant Mueller’s “personal participation.” Defendant Mueller.

However, Plaintiff Corsi has alleged that Defendant Mueller has personally engaged in, and/or

directed numerous violations of Plaintiff Corsi’s “clearly established” constitutional or statutory

rights:

          In the course of his investigation, Defendant Mueller, and others on his staff at his
          direction have misrepresented the investigative research conducted by Plaintiff
          Corsi and spun the fake narrative that Plaintiff Corsi “colluded” with Russian
          intelligence and other services. SAC ¶ 20.

          Based on these misrepresentations by Defendant Mueller and his leftist and
          Democrat partisan prosecutorial and ethically and legally conflicted staff,
          Defendant Mueller has threatened to indict Plaintiff Corsi and effectively put him
          in federal prison for the rest of his life unless Plaintiff Corsi would provide the
          false sworn testimony under oath that they demanded, even after being informed
          that the testimony desired would be false. As just one example, Defendant
          Mueller and his prosecutorial staff have demanded that Plaintiff Corsi falsely
          testify under oath that he acted as a liaison between Roger Stone and Wikileaks
          leader Julian Assange concerning the public release of emails obtained from the
          DNC’s servers. Am. Comp. ¶¶ 22-23.

          Furthermore, Defendant Mueller and his staff, at his direction, have criminally
          violated Rule 6(e)(2) of the Federal Rules of Criminal Procedure, governing the
          secrecy requirement of grand jury proceedings. Defendant Mueller and his staff
          have leaked grand jury information to the press concerning Plaintiff Corsi, in
          violation of Plaintiff Corsi’s privacy rights as well as the Federal Rules of
          Criminal Procedure. SAC. ¶¶ 24-25.

          In this regard, Defendants Mueller, DOJ, NSA, CIA, and FBI have engaged in
          ongoing illegal, unconstitutional surveillance on Plaintiff Corsi, in violation of the
          Fourth Amendment and the USA Freedom Act as well targeted “PRISM”
          collection under Section 702 of the Foreign Intelligence Surveillance Act, 50
          U.S.C §1881(a) et. seq., at the direction of Defendant Mueller. SAC ¶ 30
          (emphasis added).




                                                   11
        Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 16 of 18



Of course, neither Plaintiff Corsi nor this Court knows exactly the detailed inner workings of

Defendant Mueller and his staff absent discovery. However, it is clear that Defendant Mueller

was put in charge of the Russian collusion investigation. It thus logically follows, at least at this

point in the case, that the actions of his staff were taken at his direction. Thus, at a minimum, this

case must proceed to discovery to determine the scope of the misconduct taken at Defendant

Mueller’s direction.

       Defendant Mueller next argues that Plaintiff Corsi failed to allege a First Amendment

violation on three grounds, neither of which have merit. First Defendant Mueller apparently

asserts that the SAC does not allege that Defendant Mueller learned of Plaintiff Corsi’s refusal to

provide false sworn testimony before someone made the threat. However, the SAC alleges that

Defendant Mueller himself personally threatened Plaintiff Corsi and personally directed his staff

to threaten Plaintiff Corsi. SAC ¶¶ 22-23. It is impossible for Defendant Mueller to have

personally participated, yet not have been aware of his own personal participation. Thus, this

argument is a non-starter.

       Furthermore, Defendant Mueller apparently asserts that Plaintiff Corsi’s does not allege a

First Amendment violation because he does not allege that he changed his testimony. This is, of

course, not what Plaintiff is alleging at all. He is alleging retaliation, in the form of threatened

indictment, based on his refusal to provide testimony which Defendant Mueller knew to be false.

Indeed, “[t]hreats of official sanctions aimed at discouraging protected activity can form the

basis of a constitutional violation." Jarita Mesa Livestock Grazing Ass'n v. United States Forest

Serv., 921 F. Supp. 2d 1137, 1199 (D.N.M. 2013). See also Evans v. Fogarty, 241 F. App'x 542,

559 (10th Cir. 2007) (“On the other hand, threats of official sanctions aimed at discouraging

protected activity can form the basis of a constitutional violation.”) See Bantam Books, Inc. v.




                                                 12
        Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 17 of 18



Sullivan, 372 U.S. 58, 67 (1963). Thus, Plaintiff Corsi’ claims, as actually alleged, does state a

claim for First Amendment violation. Even more, based on these cases, it is clear that Plaintiff

Corsi’s allegations set forth violation of a clearly established right of which any reasonable

official would have known. Indeed, it is difficult to fathom that any prosecutorial official would

fail to know that it is improper, unconstitutional, and illegal to threaten an individual with

indictment that he knows to be without cause in order to obtain knowingly false testimony from

that individual. The alleged illegal conduct of Defendant Mueller significantly harmed Plaintiff

Corsi, with severe emotional distress, lost personal and professional reputation, good will and

business endeavors. The impact of Defendant Mueller’s lawlessness is huge.

       Defendant Mueller’s last assertion fares no better, as it directly contravenes the facts pled

in the SAC. Defendant Mueller argues that the SAC does not plausibly plead that Defendant

Mueller actually threatened Plaintiff Corsi and was not simply acting under a “sincere belief that

Corsi played some role in indictable misconduct.” ECF No. 49 at 10. However, from what is pled

in the SAC, it is clearly alleged that Defendant Mueller knowing threatened Plaintiff Corsi

without basis in order to try to obtain false testimony from him. SAC ¶¶ 22-23. Under these

allegations and hard facts, it is impossible for Defendant Mueller to assert that the was operating

in good faith. That he would make such a ridiculous argument, underscores the illegality and

unconstitutionality at issue, as Defendant Mueller appears to not know the difference between

“right and wrong!” Simply, put the ends do not justify the illegal and unconstitutional means.

IV.    CONCLUSION

       Based on the foregoing, Plaintiff Corsi respectfully requests that this Court grant his

Motion for Leave to File Second Amended Complaint and allow this matter to proceed

expeditiously forthwith to discovery.




                                                13
        Case 1:18-cv-02885-ESH Document 53 Filed 07/05/19 Page 18 of 18



       Plaintiff Corsi further respectfully requests oral argument before this Court.

Dated: July 5, 2019                                  Respectfully submitted,


                                                     /s/ Larry Klayman
                                                     Larry Klayman, Esq.
                                                     KLAYMAN LAW GROUP, P.A.
                                                     2020 Pennsylvania Avenue N.W.
                                                     Suite 800
                                                     Washington, D.C. 20006
                                                     (310) 595-0800
                                                     leklayman@gmail.com




                                CERTIFICATE OF SERVICE

       I, Larry Klayman, counsel for Plaintiffs hereby certify that on this day, July 5, 2019, a

copy of the foregoing was filed via this Court’s ECF system and served upon all parties and/or

counsel of record.


                                                             /s/ Larry Klayman
                                                             Larry Klayman




                                                14
        Case
         Case1:18-cv-02885-ESH
              1:12-cv-01130-CKK Document
                                 Document53-1
                                          82 Filed
                                              Filed11/28/17
                                                    07/05/19 Page
                                                              Page11ofof24
                                                                         24



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CARLOS LOUMIET,

             Plaintiff,

        v.                                        Civil Action No. 12-1130 (CKK)

 UNITED STATES OF AMERICA, et al.,

             Defendants.


                                 MEMORANDUM OPINION
                                   (November 28, 2017)

       Plaintiff Carlos Loumiet brought this suit against the United States Government for certain

actions of its agency, the Office of the Comptroller of the Currency (“OCC”), and against

Defendants Michael Rardin, Lee Straus, Gerard Sexton, and Ronald Schneck (together, the

“Individual Defendants”), alleging a variety of torts under federal and state law. After a series of

rulings by this Court and the U.S. Court of Appeals for the District of Columbia Circuit (“D.C.

Circuit”), on remand this Court granted-in-part and denied-in-part the United States’ and

Individual Defendants’ latest motions to dismiss. Loumiet v. United States, 255 F. Supp. 3d 75

(D.D.C. 2017) (“Loumiet V”). The Court allowed the following claims to proceed: a First

Amendment claim for retaliatory prosecution under Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971), against Defendants Rardin, Schneck, and Sexton, and

claims under the Federal Tort Claims Act (“FTCA”) for intentional infliction of emotional distress

(Count I), invasion of privacy (Count II), negligent supervision (Count V), and civil conspiracy

(Count VIII), against the United States. Loumiet V, 255 F. Supp. 3d at 81.

       In light of the Supreme Court’s recent decision in Ziglar v. Abbasi, 137 S. Ct. 1843 (2017),



                                                 1
          Case
           Case1:18-cv-02885-ESH
                1:12-cv-01130-CKK Document
                                   Document53-1
                                            82 Filed
                                                Filed11/28/17
                                                      07/05/19 Page
                                                                Page22ofof24
                                                                           24



Individual Defendants now urge this Court to revisit its decision on their [62] motion to dismiss. 1

See Individual Defs.’ Rule 54(b) Mot. to Reconsider in Light of Ziglar v. Abbasi and Supporting

Mem. of P&A, ECF No. 74, at 1-2 (“Ind. Defs.’ Mem.”). While their specific request is somewhat

ambiguous, Individual Defendants essentially ask the Court not to recognize subject-matter

jurisdiction over Plaintiff’s First Amendment Bivens claim, and in turn to reverse its decision to

deny their motion with respect to Defendants Rardin, Schneck, and Sexton. See Loumiet V, 255

F. Supp. 3d at 82-83 (discussing standard for surviving Rule 12(b)(1) motion and recognizing First

Amendment Bivens claim); Ind. Defs.’ Mem. at 1-2 (“[T]his Court should . . . decline to recognize

a Bivens remedy in this case.”).

          Upon consideration of the briefing and notices of supplemental authority,2 the relevant

legal authorities, and the record as a whole, the Court DENIES the Individual Defendants’ [74]

Rule 54(b) Motion to Reconsider in Light of Ziglar v. Abbasi and Supporting Memorandum of



1 The United States has not filed a motion to reconsider the Court’s decision on the United States’
[63] Motion to Dismiss. Therefore, only the First Amendment claim for retaliatory prosecution
under Bivens against Individual Defendants is considered here.
2   The Court’s consideration has focused on the following documents:

      •   Individual Defs.’ Rule 54(b) Mot. to Reconsider in Light of Ziglar v. Abbasi and
          Supporting Mem. of P&A, ECF No. 74 (“Ind. Defs.’ Mem.”);
      •   Carlos Loumiet’s Opp’n to Individual Defs.’ Rule 54(b) Mot. to Reconsider in Light of
          Ziglar v. Abbasi, ECF No. 75 (“Opp’n Mem.”);
      •   Reply Mem. in Supp. of Individual Defs.’ Rule 54(b) Mot. to Reconsider in Light of Ziglar
          v. Abbasi, ECF No. 76 (“Reply Mem.”);
      •   Carlos Loumiet’s Mot. for Leave to File Sur-Reply, ECF No. 78 (“Sur-Reply Mot.);
      •   Carlos Loumiet’s Sur-Reply in Opp’n to Individual Defs.’ Mot. for Recons., ECF No. 78-
          1 (“Sur-Reply Mem.”);
      •   Individual Defs.’ Notice of Suppl. Auth., ECF No. 77 (“Notice Suppl. Auth.”);
      •   Carlos Loumiet’s Resp. to Individual Defs.’ Notice of Suppl. Auth., ECF No. 79 (“Resp.
          to Notice Suppl. Auth.”);
      •   Individual Defs.’ Second Notice of Suppl. Auth., ECF No. 80 (“Second Notice Suppl.
          Auth.”).

                                                  2
       Case
        Case1:18-cv-02885-ESH
             1:12-cv-01130-CKK Document
                                Document53-1
                                         82 Filed
                                             Filed11/28/17
                                                   07/05/19 Page
                                                             Page33ofof24
                                                                        24



Points and Authorities (“Motion to Reconsider”). Plaintiff’s First Amendment Bivens claim for

retaliatory prosecution shall proceed against Defendants Rardin, Schneck, and Sexton. Plaintiff’s

FTCA claims for intentional infliction of emotional distress (Count I), invasion of privacy (Count

II), negligent supervision (Count V), and civil conspiracy (Count VIII) shall proceed against the

United States.

                                      I. BACKGROUND

       In prior proceedings, the Court has extensively discussed the factual background, e.g.,

Loumiet v. United States, 968 F. Supp. 2d 142, 145-47 (D.D.C. 2013) (“Loumiet I”),3 and shall

deal here only with those details necessary to evaluate Individual Defendants’ [74] Motion to

Reconsider.

                                    II. LEGAL STANDARD

    A. Motion to Dismiss for Lack of Subject-Matter Jurisdiction

       In order to hear Plaintiff’s Bivens claim, the Court must be satisfied that it has subject-

matter jurisdiction. At the motion to dismiss stage, Plaintiff bore the burden of establishing that

the Court has subject-matter jurisdiction over its claims. Moms Against Mercury v. FDA, 483 F.3d

824, 828 (D.C. Cir. 2007); Ctr. for Arms Control & Non-Proliferation v. Redd, No. CIV.A. 05-

682 (RMC), 2005 WL 3447891, at *3 (D.D.C. Dec. 15, 2005). In determining whether there is

jurisdiction, the Court may “consider the complaint supplemented by undisputed facts evidenced

in the record, or the complaint supplemented by undisputed facts plus the court’s resolution of


3 The list of past rulings consists of Loumiet v. United States, 968 F. Supp. 2d 142 (D.D.C. 2013)
(“Loumiet I”); Loumiet v. United States, 65 F. Supp. 3d 19 (D.D.C. 2014) (“Loumiet II”); Loumiet
v. United States, 106 F. Supp. 3d 219 (D.D.C. 2015) (“Loumiet III”); Loumiet v. United States,
828 F.3d 935 (D.C. Cir. 2016) (“Loumiet IV”); and Loumiet v. United States, 255 F. Supp. 3d 75
(D.D.C. 2017) (“Loumiet V”). In addition, the D.C. Circuit previously ruled on Plaintiff’s
application for attorney fees under the Equal Access to Justice Act (“EAJA”) in connection with
his defense before the OCC. Loumiet v. Office of Comptroller of Currency, 650 F.3d 796, 798 (D.C.
Cir. 2011) (“Loumiet EAJA”).

                                                3
        Case
         Case1:18-cv-02885-ESH
              1:12-cv-01130-CKK Document
                                 Document53-1
                                          82 Filed
                                              Filed11/28/17
                                                    07/05/19 Page
                                                              Page44ofof24
                                                                         24



disputed facts.” Coal. for Underground Expansion v. Mineta, 333 F.3d 193, 198 (D.C. Cir. 2003)

(internal quotation marks omitted). “Although a court must accept as true all factual allegations

contained in the complaint when reviewing a motion to dismiss pursuant to Rule 12(b)(1),” the

factual allegations in the complaint “will bear closer scrutiny in resolving a 12(b)(1) motion than

in resolving a 12(b)(6) motion for failure to state a claim.” Wright v. Foreign Serv. Grievance Bd.,

503 F. Supp. 2d 163, 170 (D.D.C. 2007) (internal quotation marks omitted).

    B. Motion to Reconsider

        Now on a motion for reconsideration, the burden shifts. Under Federal Rule of Civil

Procedure Rule 54(b), “any order . . . that adjudicates fewer than all the claims or the rights and

liabilities of fewer than all the parties . . . may be revised at any time before the entry of a judgment

adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b). As it

has before, the Court again shares the view in this district that a Rule 54(b) motion may be granted

“as justice requires.” E.g., Loumiet II, 65 F. Supp. 3d at 24; Coulibaly v. Tillerson, Civil Action

No. 14-189, 2017 WL 4466580, at *5 (D.D.C. Oct. 5, 2017) (Contreras, J.); United States v.

Dynamic Visions, Inc., Civil Action No. 11-695 (CKK), 2017 WL 1476102, at *2 (D.D.C. Apr. 24,

2017) (Kollar-Kotelly, J.); Singh v. George Washington Univ., 383 F. Supp. 2d 99, 101 (D.D.C.

2005) (Lamberth, J.) (quoting Cobell v. Norton, 224 F.R.D. 266, 272 (D.D.C. 2004) (Lamberth,

J.)). While this is a broad standard, Individual Defendants carry the burden of proving “that some

harm, legal or at least tangible, would flow from a denial of reconsideration,” and accordingly

persuading the Court that in order to vindicate justice it must reconsider its decision. Dynamic

Visions, Inc., Civil Action No. 11-695 (CKK), 2017 WL 1476102, at *2 (quoting Cobell, 355 F.

Supp. 2d at 540) (internal quotation marks omitted). Among the ways that a movant may attempt

to do so is by proposing that “a controlling or significant change in the law or facts has occurred



                                                   4
        Case
         Case1:18-cv-02885-ESH
              1:12-cv-01130-CKK Document
                                 Document53-1
                                          82 Filed
                                              Filed11/28/17
                                                    07/05/19 Page
                                                              Page55ofof24
                                                                         24



since the submission of the issue to the Court,” id. (citing Singh, 383 F. Supp. 2d at 101), as

Individual Defendants have done here.        Ind. Defs.’ Mem. at 1-2, 6-7.        But “motions for

reconsideration . . . cannot be used as an opportunity to reargue facts and theories upon which a

court has already ruled, nor as a vehicle for presenting theories or arguments that could have been

advanced earlier.” Loumiet II, 65 F. Supp. 3d at 24 (quoting Estate of Gaither ex rel. Gaither v.

District of Columbia, 771 F. Supp. 2d 5, 10 & n.4 (D.D.C. 2011)) (internal quotation marks

omitted).

                                        III. DISCUSSION

       Only if Abbasi made a “controlling or significant change” to an aspect of the Bivens inquiry

shall the Court need to reevaluate its decision to deny in pertinent part Individual Defendants’ [62]

motion to dismiss. 4 The Court shall first address Individual Defendants’ arguments that Abbasi

renders this a “new context” for a Bivens claim and that Abbasi further discourages courts from

finding a new context. See Ind. Defs.’ Mem. at 1-2. Next the Court shall evaluate whether Abbasi

adjusted the two Wilkie v. Robbins inquiries into “any special factors counselling hesitation,”

and—although Individual Defendants do not discuss it quite this way—any “alternative, existing

process” that should displace Bivens. See Wilkie v. Robbins, 551 U.S 537, 550 (2007); Ind. Defs.’

Mem. at 2 (arguing that “Abbasi demonstrates that special factors preclude recognition of a Bivens




4The Court has no reason to doubt that a four-justice majority opinion issued when the Supreme
Court had satisfied the six-justice quorum represents controlling precedent. See Reply Mem. at 1
n.1 (citing 28 U.S.C. § 1 (2015)); Amgen Inc. v. Connecticut Ret. Plans & Trust Funds, 568 U.S.
455, 461 n.1 (2013) (applying 28 U.S.C. § 1 to four-justice portion of opinion in Basic Inc. v.
Levinson, 485 U.S. 224 (1988), which also met quorum of six justices).

                                                 5
         Case
          Case1:18-cv-02885-ESH
               1:12-cv-01130-CKK Document
                                  Document53-1
                                           82 Filed
                                               Filed11/28/17
                                                     07/05/19 Page
                                                               Page66ofof24
                                                                          24



remedy in this case,” and naming among such alleged factors, “Loumiet’s access to alternative

statutory and judicial remedies”). 5

         Consistent with the approach in Wilkie, the Court shall evaluate any alternative, existing

process separately from the special factors analysis; the Court finds that Abbasi’s slightly different

structure of discussing any alternative, existing process in the course of the special factors analysis

makes no practical difference in this case. See Wilkie, 551 U.S. at 550-61 (“assessing the

significance of any alternative remedies at step one” before proceeding to “Bivens step two

[involving] weighing reasons for and against the creation of a new cause of action”); Abbasi, 137

S. Ct. at 1857-58, 1860-63 (discussing the “special factors” consideration before examining, “[i]n

a related way,” whether “there is an alternative remedial structure” (citing Wilkie, 551 U.S. at

550)).

         While the Court endeavors to give complete consideration to the Individual Defendants’

motion, and the parties’ extensive briefing and supplemental notices, the Court addresses here only

those aspects to which justice requires attention in the wake of Abbasi. 6

         A. Abbasi Does Not Affect This Court’s “New Context” Assumption

         Individual Defendants make much of Abbasi’s articulation of what may be a new standard

for finding a “new context” for a Bivens claim. Furthermore, they emphasize that Abbasi renders

this case a new context. For example,


5 Individual Defendants make no argument that Abbasi should affect this Court’s prior
determination regarding absolute prosecutorial immunity and qualified immunity. See, e.g.,
Loumiet V, 255 F. Supp. 3d at 95-96.
6  Individual Defendants point to various post-Abbasi cases in courts outside this circuit that
allegedly “have already begun to decline invitations to expand the Bivens remedy to new contexts.”
Reply Mem. at 2; see also Notice Suppl. Auth.; Second Notice Suppl. Auth. The Court finds that
these cases do not add meaningfully to the analysis in the parties’ briefs or the Court’s own analysis
in this opinion.

                                                  6
       Case
        Case1:18-cv-02885-ESH
             1:12-cv-01130-CKK Document
                                Document53-1
                                         82 Filed
                                             Filed11/28/17
                                                   07/05/19 Page
                                                             Page77ofof24
                                                                        24



               After Abbasi, it is crystal clear that permitting a constitutional tort action in
       this case extends the Bivens remedy into a new context. Abbasi establishes that the
       familiar context of Bivens is now limited to the three cases—Bivens, Davis, and
       Carlson—in which the Supreme Court itself (not the Courts of Appeals) has
       approved of an implied damages remedy under the Constitution. Abbasi, 2017 WL
       2621317, at *9 (“These three cases—Bivens, Davis, and Carlson—represent the
       only instances in which the Court has approved of an implied damages remedy
       under the Constitution itself.”); Id. [sic] at *15 (“The proper test for determining
       whether a case presents a new Bivens context is as follows. If the case is different
       in a meaningful way from previous Bivens cases decided by this Court, then the
       context is new.”) (emphasis added). Thus, after Abbasi, it is no longer appropriate
       to look to circuit precedent in determining whether a case presents a familiar or new
       Bivens context. Id.

Ind. Defs.’ Mem. at 8. Even if the Supreme Court’s language does establish a new standard for

identifying a new Bivens context—a point that the D.C. Circuit has not yet addressed and which

this Court need not decide—that point would not compel this Court to reevaluate its decision to

recognize this Bivens claim. Because the Court decided the new context inquiry in the alternative,

any adjustment that Abbasi may have made to the relevant standard is inapposite. See Loumiet V,

255 F. Supp. 3d at 85 (“Even assuming that this case presents a ‘new context,’ however, the special

factor analysis does not preclude a Bivens remedy for Plaintiff’s retaliatory prosecution claim.”);

Opp’n Mem. at 3 (citing id.).

       Individual Defendants also insist that Abbasi raises the bar for finding that a Bivens remedy

may be extended to a particular new context. Notably,

       Abbasi emphasizes that expanding the Bivens remedy is “now a disfavored judicial
       activity,” given Congress’s primary role in deciding whether establishing a private
       right of action is the best means to enforce a constitutional guarantee. As a result,
       the determination that a plaintiff seeks to extend the Bivens remedy to a new context
       weighs heavily against permitting the claim to proceed, given the strong policy
       against expanding Bivens to any new context.

Ind. Defs.’ Mem. at 2. Individual Defendants appear to make some kind of argument that Abbasi

adds a further presumption against finding a Bivens remedy, a presumption that is suggested to

exceed the Supreme Court’s already clear trend against such findings, and that is somehow


                                                  7
        Case
         Case1:18-cv-02885-ESH
              1:12-cv-01130-CKK Document
                                 Document53-1
                                          82 Filed
                                              Filed11/28/17
                                                    07/05/19 Page
                                                              Page88ofof24
                                                                         24



independent of the “special factors” and “alternative, existing process” inquiries that the Supreme

Court distilled in Wilkie. The Court is not persuaded that Abbasi should be read this way. As if

in agreement, later in their brief Individual Defendants seem to back away from this argument

because they never explain what this Court is supposed to do with such an added presumption

aside from doing what it already did: assume arguendo a new context, and give serious attention

to any special factors and any alternative, existing processes (or vice versa, in the Wilkie

articulation) that should prevent extension of Bivens here.

       Moreover, the Court finds unpersuasive Individual Defendants’ argument to the effect that,

after Abbasi, a district court may no longer rely on circuit court precedent recognizing a Bivens

cause of action in a context that has not expressly been recognized (or expressly rejected) by the

Supreme Court. See Ind. Defs.’ Mem. at 10 (“Abbasi unequivocally declares that whether a case

presents a new Bivens context is determined only by reference to the three decisions in which the

Supreme Court has approved the remedy.”). Rather, the Supreme Court observes simply that the

“three cases—Bivens, Davis, and Carlson—represent the only instances in which the Court has

approved of an implied damages remedy under the Constitution itself.” Abbasi, 137 S. Ct. at 1855.

While this Court is of the view that Abbasi should not require relitigating the “new context”

question for every Bivens action recognized by circuits but not (yet) by the Supreme Court, that

issue need not be decided here due to the Court’s assumption that this is, in fact, a new context.

       Consequently, the Court shall proceed to consider whether any adjustments that Abbasi

may have made to the subsequent two Bivens/Wilkie steps dictate a change in the Court’s ruling

on Individual Defendants’ motion to dismiss.




                                                 8
        Case
         Case1:18-cv-02885-ESH
              1:12-cv-01130-CKK Document
                                 Document53-1
                                          82 Filed
                                              Filed11/28/17
                                                    07/05/19 Page
                                                              Page99ofof24
                                                                         24



       B. Abbasi Does Not Change the Outcome of This Court’s “Special Factors” Inquiry

       Individual Defendants repeat arguments about special factors that they concede the Court

already has considered.

       Three of the special factors that barred the plaintiffs’ Bivens claims in Abbasi are
       the same special factors that the Individual Defendants argued in their motion to
       dismiss—specifically, (1) Loumiet’s access to alternative statutory and judicial
       remedies; (2) the harmful effect introduction of a Bivens remedy will have on the
       performance of official duties; and (3) Congress has been establishing and
       extensively regulating national banks for two hundred years, but has never seen fit
       to establish a Bivens cause of action against federal bank regulators.

Ind. Defs.’ Mem. at 2. As adverted above in the introduction to this Part III, the Court shall defer

until the following subpart Individual Defendants’ first argument, about alternative remedies—

Wilkie clearly states that this deserves separate consideration, and Abbasi does not expressly state

otherwise.

       Turning to Individual Defendants’ second argument, the Court is not convinced that Abbasi

requires a change in the Court’s analysis of any potential chilling effect in lawful enforcement

activity. Unlike the facts in Abbasi, this is not a case in which “high officers who face personal

liability for damages might refrain from taking urgent and lawful action in a time of crisis.”

Abbasi, 137 S. Ct. at 1863. Rather, Plaintiff’s prosecution was separate from, and subsequent to,

the OCC’s enforcement action against his bank client; the prosecution against Plaintiff does not

seem to have been “urgent,” driven by “crisis,” or, for that matter, necessary to the underlying

enforcement action against Plaintiff’s client. See, e.g., Loumiet I, 968 F. Supp. 2d at 145-47; Opp’n

Mem. at 22 (“The Individual Defendants brought their retaliatory prosecution more than four-and-

a-half-years after [Plaintiff’s client] Hamilton Bank failed.”). Indeed, the Court already made a

fact-specific determination that a Bivens claim will not deter lawful enforcement activity. See

Loumiet V, 255 F. Supp. 3d at 91 (considering the facts and finding that, “given the uniqueness of



                                                 9
       Case
        Case1:18-cv-02885-ESH
             1:12-cv-01130-CKK Document
                                Document53-1
                                         82 Filed
                                             Filed11/28/17
                                                   07/05/19 Page
                                                             Page10
                                                                  10ofof24
                                                                         24



the allegations in this case, in this Court’s view, allowing Plaintiff to proceed with his First

Amendment Bivens claim is unlikely to have a chilling effect on the proper regulatory activities of

banking regulators like the Individual Defendants”). No further consideration of an alleged

chilling effect is necessary.

       As for their third argument, Individual Defendants resurrect assertions about Congress’s

extensive regulation of the banking system, but, despite copious citations to Abbasi, fail to identify

why Abbasi dictates a different outcome. See Ind. Defs.’ Mem. at 2, 13-14, 19. This Court already

thoroughly considered whether a Bivens remedy should be implied in light of the statutory scheme

established by the Financial Institutions Reform, Recovery, and Enforcement Act (“FIRREA”)

and backstopped by review under the Administrative Procedure Act (“APA”). See Loumiet V, 255

F. Supp. 3d at 83-90.      Individual Defendants contend that this Court “required [them] to

affirmatively prove that Congress expressly considered and rejected a damages remedy against

federal banking regulators.” Ind. Defs.’ Mem. at 2, 13. That is a distortion of the Court’s rationale

for concluding that the FIRREA and APA do not supplant a Bivens remedy here. Rather,

Individual Defendants could not show “how Plaintiff, under the particular factual circumstances

of this case, could have sought relief through the amalgam of FIRREA and the APA,” or in the

alternative, that “the absence of a remedy for Plaintiff under the circumstances of this case was

the intentional product of how Congress constructed the administrative review procedures under

FIRREA.” Loumiet V, 255 F. Supp. 3d at 89. At least one of these indicators is necessary for the

Court logically to conclude that Congress intended to forego an implied damages remedy.

       In Abbasi, the Supreme Court noted that “the silence of Congress is relevant; and here that

silence is telling,” because none of the extensive congressional involvement in countering

terrorism since September 11—including in addressing confinement conditions—had resulted in



                                                 10
       Case
        Case1:18-cv-02885-ESH
             1:12-cv-01130-CKK Document
                                Document53-1
                                         82 Filed
                                             Filed11/28/17
                                                   07/05/19 Page
                                                             Page11
                                                                  11ofof24
                                                                         24



a damages remedy. Abbasi, 137 S. Ct. at 1862-63. There is no parallel silence here, for the remedy

at issue concerns a subject—retaliatory prosecution—which Individual Defendants have not

shown that Congress even contemplated, much less expressly rejected, from the relevant statutory

scheme. “[Individual] Defendants have completely failed to furnish any legislative or other

evidence that Congress intentionally excluded claims similar to Plaintiff’s from FIRREA. Nor

does the statute itself indicate an intent to exclude such claims.” Loumiet V, 255 F. Supp. 3d at 89.

And as for “whether the absence of APA review for Plaintiff’s claim is the product of intentional

Congressional policymaking in constructing FIRREA,” “no evidence has been proffered, nor does

such intent seem likely.” Id.

       At the end of their opening brief, Individual Defendants also make the argument that “the

existence of procedural safeguards against the retaliatory initiation of an OCC enforcement action

is a special factor that weighs against implying a Bivens remedy in this case.” Ind. Defs.’ Mem.

at 21-22. However, they do not explain why Abbasi dictates that the Court consider this argument,

aside from observing that “Abbasi reaffirms that the purpose of Bivens is to deter misconduct by

individual officers, not to challenge agency action or policy.” Id. at 21 (citation omitted). The

Court is aware of this purpose of a Bivens action and dealt with it before when addressing the

chilling effect argument. Even if it were proper to raise this special factor now, the Court does not

find Individual Defendants’ treatment persuasive.

       Elsewhere in Abbasi, the Supreme Court elaborates on the scope of “special factors,” a

point which Individual Defendants cite only summarily in their rush to urge deference to Congress.

See Ind. Defs.’ Mem. at 19. “[T]he decision to recognize a damages remedy requires an assessment

of its impact on governmental operations systemwide,” which “include[s] the burdens on

Government employees who are sued personally, as well as the projected costs and consequences



                                                 11
       Case
        Case1:18-cv-02885-ESH
             1:12-cv-01130-CKK Document
                                Document53-1
                                         82 Filed
                                             Filed11/28/17
                                                   07/05/19 Page
                                                             Page12
                                                                  12ofof24
                                                                         24



to the Government itself when the tort and monetary liability mechanisms of the legal system are

used to bring about the proper formulation and implementation of public policies.” Abbasi, 137

S. Ct. at 1858. Such an “assessment” could potentially sweep quite broadly.              But Individua l

Defendants have not raised any specific “burdens” or “costs and consequences” that the Court is

not satisfied are otherwise addressed by the Court’s dispatch of the “chilling effect” argument on

the basis of the unique facts at issue. See Loumiet V, 255 F. Supp. 3d at 90-91. Moreover, on these

facts, the Court is satisfied that this is not a case targeting public policy change—as Abbasi echoes

precedent in prohibiting—but rather is properly focused on specific activities of individua l

officers. See Abbasi, 137 S. Ct. at 1860 (citing Correctional Services Corp. v. Malesko, 534 U.S.

61, 74 (2001); FDIC v. Meyer, 510 U.S. 471, 485 (1994)).

        In summary, Individual Defendants do not make any arguments about Abbasi that cause

this Court to reevaluate its conclusion that the special factors inquiry does not preclude a Bivens

remedy.

        C. Individual Defendants Have Not Proven That the Equal Access to Justice Act Is
           an “Alternative Remedial Structure” Sufficient to Preclude a Bivens Claim
        Next, the Court turns to the Individual Defendants’ argument about “[a]lternative avenues

for protecting the interest at stake,” insofar as they assert that “[t]he statutory and judicial remedies

available to Loumiet under the FIRREA, [Equal Access to Justice Act (“EAJA”)], and APA

provided ample opportunity for him to protect his interests and thus render a Bivens action

unnecessary.” Ind. Defs.’ Mem. at 18-19. At the outset, the Court observes a technical reason that

this argument is flawed, as Plaintiff notes. Opp’n Mem. at 8-9.

        Individual Defendants arguably forewent their opportunity to pursue this argument in their

prior Motion to Dismiss. See Opp’n Mem. at 8; Individual Defs.’ Mot. to Dismiss and Statement

of P&A in Supp., ECF No. 62, at 12 (“[T]he defendants do not contend that the FIRREA afforded


                                                   12
       Case
        Case1:18-cv-02885-ESH
             1:12-cv-01130-CKK Document
                                Document53-1
                                         82 Filed
                                             Filed11/28/17
                                                   07/05/19 Page
                                                             Page13
                                                                  13ofof24
                                                                         24



Loumiet an ‘alternative, existing process’ to pursue his constitutional claims. In other words, the

defendants are not invoking the first step of the Wilkie analysis.” (citing Wilkie, 551 U.S. at 550)).

And this Court already dealt with the issue. Loumiet V, 255 F. Supp. 3d at 84 (“[A] Bivens remedy

will generally not be available if a comprehensive statutory scheme already exists for a plaintiff to

seek redress of the alleged constitutional violation. Defendants concede that no such scheme exists

here.” (citing Reply Mem. of P&A in Supp. of the Defs.’ Mots. to Dismiss, ECF No. 66, at 6)).

The Court could have elaborated its citation of support:

       Individual Defendants do not contend that judicial review of agency action under
       the APA, standing alone, precludes a Bivens remedy. Rather, the defendants’
       position is that the comprehensive remedial scheme of the FIRREA, coupled with
       judicial review under the APA, is a special factor that counsels hesitation against
       authorizing a Bivens remedy in this case.

Reply Mem. of P&A in Support of the Defs.’ Mots. to Dismiss, ECF No. 66, at 6. Together with

Individual Defendants’ aforementioned concession that FIRREA alone is not an “alternative,

existing process,” the concession here that APA is not either seals the deal. Defendants’ last-gasp

attempt to package FIRREA and APA together as a special factor does not suffice; the Court

addresses above why the combination of these two statutory schemes is not a special factor causing

the Court to hesitate from recognizing a Bivens remedy. See supra Part III.B. As such, the Court

is not persuaded by Individual Defendants’ argument that they did not waive this argument because

Abbasi allegedly “characterized access to alternative forms of relief as a ‘special factor.’” Reply

Mem. at 6.

       Having come this far, it may not do justice to decide a motion to reconsider based only on

the argument (or lack thereof) in Individual Defendants’ prior briefing. From a more substantive

perspective, the Court observes one potential “alternative, existing process” that warrants further

consideration, namely Plaintiff’s recovery of attorney’s fees under the EAJA. The parties only



                                                 13
       Case
        Case1:18-cv-02885-ESH
             1:12-cv-01130-CKK Document
                                Document53-1
                                         82 Filed
                                             Filed11/28/17
                                                   07/05/19 Page
                                                             Page14
                                                                  14ofof24
                                                                         24



skirted this argument when they briefed Individual Defendants’ [62] Motion to Dismiss. At the

time, they appeared to focus instead on Individual Defendants’ argument that FIRREA and the

APA qualified as alternatives. See, e.g., Individual Defs.’ Mot. to Dismiss and Statement of P&A

in Supp., ECF No. 62, at 11 (“Not only did Loumiet have access to these remedies [i.e., through

the FIRREA and the APA], but he successfully invoked them and recovered a substantial amount

of attorney’s fees as the prevailing party.”); Carlos Loumiet’s Opp’n to Individual Defs.’ Mot. to

Dismiss under Fed. R. Civ. P. 12(b)(6) and United States’ Mot. to Dismiss under Fed. R. Civ. P.

12(b)(6) & (b)(1), ECF No. 64, at 18 (“[I]t’s simply absurd to suggest that [future lawyers] will

view FIRREA’s procedures, its reference to the ADA [sic], or even the possibility of recovering

attorneys’ fees, as adequately protecting them, their careers, and their futures from the type of

mercenary retaliatory conduct undertaken by the Individual Defendants in this case.”).

Accordingly, recovery under the EAJA was not a focus of this Court’s decision in Loumiet V when

it found no alternative remedies.

       Fueled by Abbasi, the parties now devote significant portions of their briefing, especially

in the reply and sur-reply, to the issue of whether attorney’s fees under the EAJA amount to an

alternative remedy sufficient to preclude a Bivens remedy. See Reply Mem. at 6-11 (“Having

prevailed in the enforcement proceeding and pocketed $675,000 in fees and defense costs, how

does Loumiet reasonably claim that ‘it is damages or nothing’ for him in this case?” (citing Opp’n

Mem. at 20)); Sur-Reply Mem. at 4-5 (deeming Individual Defendants’ EAJA argument a “red

herring that hopes to distract the Court from the truly dispositive fact that there is a complete

absence of congressional intent in any statutory scheme to which the Individual Defendants have

pointed” and furthermore arguing “Loumiet did not ‘pocket’ anything”); see also Ind. Defs.’ Mem.

at 17 (noting in the course of their “new context” argument that “the recovery of attorney’s fees



                                               14
       Case
        Case1:18-cv-02885-ESH
             1:12-cv-01130-CKK Document
                                Document53-1
                                         82 Filed
                                             Filed11/28/17
                                                   07/05/19 Page
                                                             Page15
                                                                  15ofof24
                                                                         24



under EAJA is a remedy that Congress has expressly provided for a civil enforcement proceeding

that was brought without substantial justification” (citing 5 U.S.C. § 504(a)(1) (2016)).

        Even so, the Court would not feel compelled to overlook this omission and reconsider its

decision, absent a plausible argument for some movement in the controlling case law. But Abbasi

could be interpreted as lowering the threshold for finding an alternative remedy sufficient to

preclude a Bivens claim. See, e.g., Abbasi, 137 S. Ct. at 1858 (“[I]f there is an alternative remedial

structure present in a certain case, that alone may limit the power of the Judiciary to infer a new

Bivens cause of action.”). Individual Defendants parrot this line from Abbasi—italicizing “alone”

without noting that the emphasis is their own, Ind. Defs.’ Mem. at 18—but fail to provide any

corresponding explanation of the practical difference that this purported standard makes, if any, in

the pre-Abbasi approach to alternative processes for relief. On such a minimal showing, the Court

does not feel obligated to trace the Individual Defendants’ steps for them, but in the interest of a

complete analysis, the Court shall consider whether Abbasi in fact adjusted the threshold for

recognizing an alternative remedy, and even if not, whether this Court should consider the EAJA

to be an alternative in the first instance.

        As the Supreme Court has limited the availability of Bivens remedies in recent decades,

the standard for recognizing an alternative to a Bivens claim has arguably evolved as well. Early

Supreme Court cases set a high bar for a showing of congressional intent that an alternative would

preclude Bivens. In Bivens itself, the Supreme Court rejected defendants’ argument that it should

defer to seemingly inadequate state tort law remedies and found “no explicit congressional

declaration that persons injured by a federal officer’s violation of the Fourth Amendment may not

recover money damages from the agents, but must instead be remitted to another remedy, equally

effective in the view of Congress.” Bivens, 403 U.S. at 394-97.          The Bivens Court thereby



                                                 15
        Case
         Case1:18-cv-02885-ESH
              1:12-cv-01130-CKK Document
                                 Document53-1
                                          82 Filed
                                              Filed11/28/17
                                                    07/05/19 Page
                                                              Page16
                                                                   16ofof24
                                                                          24



demonstrated a concern with both the adequacy of a purported alternative, and any clear indication

that Congress intended it, or any other remedy, to supplant damages against individual officers,

finding neither to be so in that case. See also Davis v. Passman, 442 U.S. 228, 248 (1979) (“[W]ere

Congress to create equally effective alternative remedies, the need for damages relief might be

obviated.” (citing Bivens, 403 U.S. at 397)).

        Shortly thereafter in Carlson v. Green, the Supreme Court again decided that a candidate

alternative was not sufficient to preclude a Bivens remedy. There, a deceased prisoner’s estate

sought to recover against individual prison officials for alleged violation of his Eighth Amendment

and other constitutional rights. 446 U.S. 14, 16 (1980). The Court reasoned that a Bivens claim

could only be defeated by a purported alternative “when defendants show that Congress has

provided an alternative remedy which it explicitly declared to be a substitute for recovery directly

under the Constitution and viewed as equally effective.” Id. at 18-19 (citing Bivens, 403 U.S. at

397; Davis v. Passman, 442 U.S. at 245-47). The Court rejected the argument that the FTCA

should count as such an alternative, because no evidence could be mustered “to show that Congress

meant to pre-empt a Bivens remedy or to create an equally effective remedy for constitutiona l

violations”; on the contrary, legislative history to a pertinent FTCA amendment demonstrated

beyond doubt that Congress intended the two causes of action to coexist. Id. at 19-20. Here again,

the Supreme Court rejected a purported alternative for lack of congressional intent, this time

without assessing whether that alternative would otherwise have been adequate to remedy the

harm.   Subsequent cases confirmed that the (in)adequacy of a purported alternative is not

dispositive. See Malesko, 534 U.S. at 68-69 (discussing, e.g., Schweiker v. Chilicky, 487 U.S. 412

(1988); Bush v. Lucas, 462 U.S. 367 (1983)).




                                                16
       Case
        Case1:18-cv-02885-ESH
             1:12-cv-01130-CKK Document
                                Document53-1
                                         82 Filed
                                             Filed11/28/17
                                                   07/05/19 Page
                                                             Page17
                                                                  17ofof24
                                                                         24



       More recently, consistent with the general curbing of the Bivens remedy, the Supreme

Court has at least once declined to infer a Bivens remedy apparently without relying on either the

adequacy of any alternatives or Congress’s intent with respect to those alternatives.             In

Correctional Services Corp. v. Malesko, a former federal inmate sought to recover damages for

injuries suffered while he was confined to a privately owned halfway house. 534 U.S. at 63-64.

The Court refused to recognize a Bivens remedy because a suit against the operator of the halfway

house fell outside the objective of the Bivens remedy, namely to deter constitutional torts by

individual officers, not their employers, federal or otherwise. Id. at 70-71. This grounds was

sufficient to preclude Bivens, see id. at 71 (“There is no reason for us to consider extending Bivens

beyond this core premise here.”), but the Court also observed the availability of alternative

remedies. “It was conceded at oral argument that alternative remedies are at least as great, and in

many respects greater, than anything that could be had under Bivens.” Id. at 72. Those remedies

included tort law, administrative processes, or a federal suit for injunction against future such

harms. Id. at 72-74. While Malesko did not rest on the available alternatives, the Court still found

it worthwhile to mention that there were some.

       In Wilkie, however, we see that Malesko did not necessarily dispose of previous Bivens

considerations.   Wilkie demonstrated that Congressional intent behind a given alternative was

again a focal point.   The Supreme Court articulated perhaps its most definitive standard yet

governing the availability of an alternative remedy. A court must ask “whether any alternative,

existing process for protecting the [constitutionally recognized] interest amounts to a convincing

reason for the Judicial Branch to refrain from providing a new and freestanding remedy in

damages.” Wilkie, 551 U.S. at 550 (citing Bush, 462 U.S. at 378); see also Minneci v. Pollard,

565 U.S. 118, 122-23 (2012) (describing two-step inquiry from Wilkie as “standards [that] seek to



                                                 17
       Case
        Case1:18-cv-02885-ESH
             1:12-cv-01130-CKK Document
                                Document53-1
                                         82 Filed
                                             Filed11/28/17
                                                   07/05/19 Page
                                                             Page18
                                                                  18ofof24
                                                                         24



reflect and to reconcile the Court’s reasoning set forth in earlier cases”). The Wilkie Court

discussed a number of alternative methods of addressing plaintiff-respondent’s problems, some of

which he did not exhaust—e.g., tort law remedies for damages from trespass, administrative

remedies for challenging administrative claims, and most analogously to the EAJA in this case,

timely appeal of the district court’s denial of attorney’s fees sought under the Hyde Amendment

in a criminal case—without finding that any of these disqualified his efforts to obtain a Bivens

remedy. Wilkie, 551 U.S. at 553-54. Rather, considering the “patchwork” of remedies, “an

assemblage of state and federal, administrative and judicial benches applying regulations, statutes,

and common law rules,” the Supreme Court declined to infer that Congress meant to preclude a

Bivens remedy. Id. at 554 (finding it necessary to proceed to special factors inquiry). Accordingly,

Wilkie demonstrates that as of at least 2007 it remained important in the Supreme Court’s Bivens

jurisprudence to consider congressional intent with respect to purported alternatives. For this

reason, even a plethora of alternatives might not be sufficient to preclude a Bivens claim.

       One might argue that the Supreme Court took a step in the restrictive direction, with respect

to alternative remedies, in Minneci, but that argument would be flawed too. There the Court

observed that a federal prisoner could pursue state law tort remedies against private employees

operating the prison, and accordingly, no Bivens action for an alleged Eighth Amendment violation

should be permitted. 565 U.S. at 120, 127. In dictum the Court appeared to recognize a low bar

for a finding of an alternative remedy sufficient to preclude Bivens. See id. at 127 (referring to

Malesko as “noting that the Court has implied Bivens action only where any alternative remedy

against individual officers was ‘nonexistent’ or where plaintiff ‘lacked any alternative remedy’ at

all” (quoting Malesko, 534 U.S. at 70)). Like Malesko, however, Minneci contained an alternative

that did not test this bottom limit, for the Court “believe[d] that in the circumstances present here



                                                 18
       Case
        Case1:18-cv-02885-ESH
             1:12-cv-01130-CKK Document
                                Document53-1
                                         82 Filed
                                             Filed11/28/17
                                                   07/05/19 Page
                                                             Page19
                                                                  19ofof24
                                                                         24



state tort law authorizes adequate alternative damages actions—actions that provide both

significant deterrence and compensation.” Id. at 120 (citing Wilkie, 551 U.S. at 550).

       As noted above in this subpart, certain language in Abbasi could be read to slightly lower

the threshold for a finding of an alternative remedy sufficient to preclude a Bivens claim. See

supra (discussing whether “an alternative remedial structure” “alone” suffices). But the facts of

Abbasi did not test the lower limit. Abbasi observed that a habeas petition, an injunction, “or some

other form of equitable relief” may have been available to plaintiff-respondents and concluded that

“when alternative methods of relief are available, a Bivens remedy usually is not.” Abbasi, 137 S.

Ct. at 1863, 1865 (emphasis added). Abbasi carefully avoided a pronouncement that alternative

remedies always will suffice; it also did not say—because that case was not before it—that a single

candidate alternative about which there is some debate over the sufficiency (as the Court shall

address below) will be enough to keep a court from inferring a Bivens remedy. In short, Abbasi

does not conclusively address the only question remaining: whether the single candidate

alternative remaining in this case, the EAJA, qualifies as an alternative remedy sufficient to keep

the Court from inferring a Bivens remedy.

       The D.C. Circuit has yet to interpret Abbasi, and D.C. Circuit cases since Wilkie have not

had the opportunity to clarify that case’s standard for the minimum alternative remedy sufficient

to preclude Bivens. See, e.g., Meshal v. Higgenbotham, 804 F.3d 417, 425 (D.C. Cir. 2015)

(applying Wilkie steps and finding parties in agreement that plaintiff-appellant had no other

remedies, before moving on to special factors inquiry). Perhaps the closest the D.C. Circuit came

to directly addressing this issue was in Wilson v. Libby, which denied a Bivens claim after

recognizing that plaintiff-appellants allegedly harmed by the disclosure of covert employment with

the Central Intelligence Agency could seek some, albeit incomplete, relief under the Privacy Act.



                                                19
       Case
        Case1:18-cv-02885-ESH
             1:12-cv-01130-CKK Document
                                Document53-1
                                         82 Filed
                                             Filed11/28/17
                                                   07/05/19 Page
                                                             Page20
                                                                  20ofof24
                                                                         24



535 F.3d 697, 709 (D.C. Cir. 2008). But it is not clear that this would have been enough for the

court to preclude Bivens if not for the consideration of a congressional omission as a special factor.

The D.C. Circuit found that the Privacy Act is a comprehensive remedial scheme from which

Congress had “intentionally” excluded claims against certain of the Executive Branch officials

being sued in that case, and that accordingly the court would “not supplement the scheme with

Bivens remedies.” Id. at 706-10; see also Davis v. Billington, 681 F.3d 377, 383-84 (D.C. Cir.

2012) (finding a “comprehensive remedial scheme” in which “Congress’s choice to omit damages

remedies for claimants in [plaintiff-appellee’s] posture was a deliberate one”).

        In this case, by contrast, Individual Defendants have not demonstrated that the EAJA—

alone or in combination with the FIRREA and APA—is such a “comprehensive remedial scheme”

by which Congress intends to supplant a damages remedy against the OCC officials. See Loumiet

V, 255 F. Supp. 3d at 89-90 (rejecting this argument with respect to the FIRREA and APA). Rather,

the most they offer is a thin comparison to a statutory scheme that is not at issue in this case. See

Reply Mem. at 11 (“The same congressional judgment [behind foregoing a Bivens remedy for

improper criminal prosecutions in favor of the Hyde Amendment] is reflected in the EAJA, which

operates similarly in the civil context to deter ‘substantially unjustified’            administrative

enforcement actions.”).

        As the foregoing discussion illustrates, the parties have not identified, nor has this Court

found, controlling case law that provides a clear, consistent standard for evaluating whether

Plaintiff’s recovery under the EAJA should preclude a Bivens remedy. See, e.g., Minneci, 565

U.S. at 125 (noting that “the Court, in reaching its [Bivens] decisions, has not always similarly

emphasized the same aspects of the cases,” and proceeding with the Wilkie analysis). However,

the case law does illustrate that at least three considerations have been significant to the disposition



                                                  20
       Case
        Case1:18-cv-02885-ESH
             1:12-cv-01130-CKK Document
                                Document53-1
                                         82 Filed
                                             Filed11/28/17
                                                   07/05/19 Page
                                                             Page21
                                                                  21ofof24
                                                                         24



of controlling Bivens cases: congressional intent (see, e.g., Supreme Court decisions in Bivens,

Carlson, and Wilkie, and D.C. Circuit decisions in Wilson and Davis v. Billington); deterrent effect

(see Malesko and Minneci); and adequacy of the remedy (see Bivens and Minneci). And these

considerations remain relevant in recent cases. See, e.g., Wilkie, 551 U.S. at 554 (illustrating the

continuing relevance of assessing whether “Congress expected the Judiciary to stay its Bivens

hand”); Minneci, 565 U.S. at 120-21 (citing both “significant deterrence and compensation” from

alternative remedies as reason for denying Bivens claim).       Yet, none of these considerations

suggests that the Court should decline a Bivens remedy here.

       First, the Court is not persuaded by Individual Defendants’ meager efforts to prove, by

analogy alone, that Congress intended the EAJA to preclude a Bivens remedy.              Individua l

Defendants point to congressional intent underlying the Hyde Amendment in 1997, which created

a means by which prevailing criminal defendants could recover attorney’s fees and other litigation

costs under certain circumstances when “the position of the United States was vexatious, frivolous,

or in bad faith.” Reply Mem. at 10-11 (quoting Pub. L. No. 105-119, § 617, 111 Stat. 2440, 2519

(1997) (codified at 18 U.S.C. § 3006A note (2016) (Award of Attorney’s Fees and Litigation

Expenses to Defense))) (internal quotation marks omitted); see also id. (citing Statement of

Honorable Henry J. Hyde Before the House Rules Committee on an Amendment to H.R. 2267 to

Allow for the Recovery of Attorneys Fees and Litigation Costs in a Criminal Prosecution, 1997

WL 545756 (Sept. 5, 1997) (showing amendment sponsor’s satisfaction that this mechanism

would “deter unjustifiable governmental conduct” even without “impos[ing] personal liability on

prosecutors for negligence” or subjecting them to “the tort of malicious prosecution”)). Even if

Congressman Hyde’s intentions were properly said to reflect those of the whole Congress, a point

which Individual Defendants seem to assume without support, see Reply Mem. at 11, it is by no



                                                21
       Case
        Case1:18-cv-02885-ESH
             1:12-cv-01130-CKK Document
                                Document53-1
                                         82 Filed
                                             Filed11/28/17
                                                   07/05/19 Page
                                                             Page22
                                                                  22ofof24
                                                                         24



means certain that Congress had the same intent in fashioning the EAJA in 1980. Moreover, the

opportunity for the Wilkie plaintiff to pursue fees and costs under the Hyde Amendment following

his acquittal in a prior criminal case was among the alternatives that collectively were found not

to be sufficient to preclude Bivens. Wilkie, 551 U.S. at 545-46, 552-54. The facts of Wilkie are

particularly salient because the prior criminal case concerned the Wilkie plaintiff’s resistance to

certain activity of an agency official against whom he later sought the Bivens remedy in his civil

case. See id. at 545-46 (discussing charges of “knowingly and forcibly impeding and interfering

with a federal employee”). Yet, Individual Defendants say nothing about why recovery under the

EAJA alone—setting aside their FIRREA and APA arguments, which, as discussed above, the

Court dispatched in its prior ruling, see Loumiet V, 255 F. Supp. 3d at 89-90—should be sufficient

to preclude Bivens while the availability of the Hyde Amendment was not sufficient to do so in

Wilkie. See supra Part III.B (discussing FIRREA and APA).

       Second, the EAJA arguably lacks the deterrent effect on individual officers that a Bivens

remedy would have. Recovery under the EAJA is awarded out of the pockets of the government,

not the individual officers. 5 U.S.C. § 504(d) (2016) (“Fees and other expenses awarded under

this subsection shall be paid by any agency over which the party prevails from any funds made

available to the agency by appropriation or otherwise.”). 7 Moreover, Abbasi reinforces that

deterrence is at the core of Bivens: “The purpose of Bivens is to deter the officer.” Abbasi, 137 S.

Ct. at 1860 (quoting Meyer, 510 U.S. at 485) (internal quotation marks omitted). Without damages

recovery against the OCC officers themselves, provided that Plaintiff can prove his claims, it is




7 Conceivably, the provision for payment through funds from appropriation “or otherwise” could
include indemnification by the individual officers held responsible, but Individual Defendants do
not pursue that argument.

                                                22
       Case
        Case1:18-cv-02885-ESH
             1:12-cv-01130-CKK Document
                                Document53-1
                                         82 Filed
                                             Filed11/28/17
                                                   07/05/19 Page
                                                             Page23
                                                                  23ofof24
                                                                         24



not clear that officers similarly positioned in the future would find the personal risks of pursuing

a retaliatory prosecution to caution adequately against it.

       Lastly, Individual Defendants make much of the quantity of Plaintiff’s recovery under the

EAJA, effectively arguing that it adequately compensates his loss. E.g., Reply Mem. at 10. While

the Supreme Court has sometimes considered the adequacy of a given remedy, such as in Bivens

and Minneci, Individual Defendants have not pointed to, nor is the Court aware of, any case

considering whether attorney’s fees under the EAJA are adequate. The closest case is Wilkie,

where the availability of attorney’s fees in the parallel criminal context was found to be part of an

inadequate “patchwork” of remedies. Wilkie, 551 U.S. at 554. In evaluating a motion to dismiss,

and without the benefit of discovery, the Court is not in a position to assess whether the award of

$675,000 in attorney’s fees under the EAJA adequately compensates Plaintiff’s damages, alleged

to be $4 million. 8 See Compl. ¶ 148; Coal. for Underground Expansion, 333 F.3d at 198 (noting

that only “the complaint supplemented by undisputed facts evidenced in the record, or the

complaint supplemented by undisputed facts plus the court’s resolution of disputed facts” may be

considered on motion to dismiss for lack of subject-matter jurisdiction); cf. Koubriti v. Convertino,

No. 07-13678, 2008 WL 5111862, at *7 (E.D. Mich. Dec. 3, 2008), aff’d in part, rev’d in part on

other grounds, 593 F.3d 459 (6th Cir. 2010) (finding in criminal case that opportunity to recover

attorney’s fees under Hyde Amendment is not “alternative process mandating restraint” from

recognizing a Bivens remedy “[b]ecause recovery of attorney fees is such a minimal part of the

damages resulting from the criminal prosecution that occurred here”). It is also true that the

Supreme Court has on occasion found that the inadequacy of a given alternative to address fully a


8 In their briefing, Individual Defendants often cite the $675,000 award; at one point Plaintiff
quotes Individual Defendants’ use of this figure without objecting to it. See, e.g., Sur-Reply Mem.
at 4 (quoting Reply Mem. at 8).

                                                 23
        Case
         Case1:18-cv-02885-ESH
              1:12-cv-01130-CKK Document
                                 Document53-1
                                          82 Filed
                                              Filed11/28/17
                                                    07/05/19 Page
                                                              Page24
                                                                   24ofof24
                                                                          24



plaintiff’s injury is not, of itself, a reason to permit a Bivens remedy. See Malesko, 534 U.S. at 68-

69 (discussing, e.g., Schweiker, 487 U.S. 412; Bush, 462 U.S. 367). But the Supreme Court has

not gone so far as to say that an allegedly inadequate alternative that Congress does not clearly

intend to supplant a Bivens remedy and that does not act as an adequate deterrent to the activity of

individual officers is nevertheless a remedy sufficient to preclude Bivens.

                                                 ***

         Individual Defendants have failed to persuade the Court that Abbasi dictates reevaluating

this Court’s subject-matter jurisdiction      over Plaintiff’s Bivens claim against Individua l

Defendants. Discovery will make clear whether Plaintiff can support this claim. Until then, that

claim must be allowed to go forward.

                                        IV. CONCLUSION

         For all of the foregoing reasons, the Court DENIES the Individual Defendants’ [74]

Motion to Reconsider. Plaintiff’s First Amendment Bivens claim for retaliatory prosecution shall

proceed against Defendants Rardin, Schneck, and Sexton. Plaintiff’s FTCA claims for intentional

infliction   of emotional distress (Count I), invasion        of privacy (Count II), negligent

supervision (Count V), and civil conspiracy (Count VIII) shall proceed against the United States.

         An appropriate Order accompanies this Memorandum Opinion.

Dated: November 28, 2017

                                                              /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge




                                                 24
